NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GREGORIO TORRES-PEREZ, AKA                      No.    18-70102
Gregorio Torres,
                                                Agency No. A208-362-631
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Gregorio Torres-Perez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We

deny the petition for review.

      The agency did not err or violate due process in pretermitting Torres-Perez’s

application for cancellation of removal based on his conviction for a crime of

domestic violence, where the record established that he had been convicted under

California Penal Code § 273.5(a). See 8 U.S.C. §§ 1229b(b)(1)(C),

1227(a)(2)(E)(i) (specifying crimes of domestic violence as barring eligibility for

cancellation); Carrillo v. Holder, 781 F.3d 1155, 1159-60 (9th Cir. 2015) (holding

that § 273.5(a) is categorically a crime of domestic violence); Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien

must show error and prejudice).

      Torres-Perez’s contentions that the agency violated due process in not

allowing him to file a brief regarding eligibility for cancellation of removal, or

otherwise consider whether he qualifies for a domestic violence waiver under 8

U.S.C. § 1227(a)(7), fail for lack of prejudice. See Lata, 204 F.3d at 1246.

      Torres-Perez’s motion for summary disposition or remand (Docket Entry

No. 16) is denied. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir.

2019) (initial notice to appear need not include time and date information to vest

jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED.


                                          2                                     18-70102